But by the court.
If such is the usage it cannot be supported under the present circumstances. There may be some reason for such a charge by a factor, where he remits his balance in bills of exchange.. There he experiences both trouble and risque on negotiating the bills. But suppose a balance settled by an account current and a bill of exchange drawn for the amount, would not the factor deem himself bound to pay it without deduetion ? So where the principal himself receives his money from the factor at his place of abode, would it not be unreasóneble in the latter to charge a commission, on the payment of his own proper debt ?
Verdict pro quer. for 4249 dollars and 3 cents, and 6 cents costs.